UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6396



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES EDWARD CALLIS, a/k/a BJ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Raymond A. Jackson, District
Judge. (CR-00-16, CA-02-111-4)


Submitted:   April 17, 2003                 Decided:   April 24, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Edward Callis, Appellant Pro Se. Janet S. Reincke, OFFICE
OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Edward Callis seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).   An appeal may not be taken from the final order in § 2255

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue for claims addressed by a district

court on the merits absent “a substantial showing of the denial of

a constitutional right.”     28 U.S.C. § 2253(c)(2) (2000).   As to

claims dismissed by a district court solely on procedural grounds,

a certificate of appealability will not issue unless the petitioner

can demonstrate both “(1) ‘that jurists of reason would find it

debatable whether the petition states a valid claim of the denial

of a constitutional right’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”   Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 534 U.S. 941 (2001).    We have independently reviewed the

record and conclude that Callis has not satisfied either standard.

See Miller-El v. Cockrell,       U.S.    , 123 S. Ct. 1029 (2003).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal




                                  2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3